COLLIDE, C. J.
— The errors assigned in this case, we think are not available. Upon looking into the record, we find the writ is returned, “ executed,” by the sheriff, and must intend that it was executed on all the defendants below, as all were entitled to service before the Circuit court could legally have rendered its judgment.
In regard to the objection, that the first name of Page, one of the plaintiffs in error, should have been set out at length, and not merely the initial, we think it not well taken. The objection, at most, could only be made available by plea in abatement, disclosing his true name.
The judgment is affirmed.